Citation Nr: 0932900	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for systemic lupus 
erythematous (SLE), including as due to exposure to Agent 
Orange in service.

3.  Entitlement to service connection for low back disorders.

4.  Entitlement to service connection for renal failure, 
status post kidney transplant, including as due to exposure 
to Agent Orange in service.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal arises from February 2002, April 2005, August 
2007 and October 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in December 2008.    


FINDINGS OF FACT

1.  Sinusitis was not noted at the Veteran's entrance into 
service.  

2.  In-service nasal complaints have since been identified as 
episodes of chronic sinusitis, which remains among the 
Veteran's current diagnoses.  

3.  The Veteran first had symptoms of SLE in the 1970's, it 
was first diagnosed in the 1980's, and no competent evidence 
indicates it is more than a possibility that it is related to 
herbicide exposure.   

4.  There is no documentation of any low back disorder in 
service or during the initial post service year, and no 
competent evidence links current back disability to service.   

5.  The Veteran's renal failure was caused by complications 
from SLE.  

6.  The Social Security Adminstration found the Veteran 
disabled in 1990 based on his SLE.  

7.  The Veterans' service-connected disabilities have not 
resulted in his being unable to sustain substantial gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  The criteria for service connection for systemic lupus 
erythematous have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).  

3.  The criteria for service connection for low back 
disorders have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).  

4.  The criteria for service connection for renal failure 
have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2008).  

5.  The criteria for TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

By letters dated in August and October 2003, May, July and 
September 2004, July and September 2005, May, July and 
December 2006, and November 2007, the RO satisfied VA's 
foregoing notice requirements.  The matters at issue were re-
adjudicated in a January 2008 supplemental statement of the 
case, such that any prejudice as to the timing of the notice 
has been cured.  

The medical records identified by the Veteran have been 
submitted or obtained.  The claims folder includes the 
Veteran's records from the Social Security Administration.  
The Veteran has been examined by VA and medical opinions were 
requested and obtained.  The Veteran appeared and gave 
testimony before the undersigned Veteran's Law Judge at a 
videoconference hearing in May 2008.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

I.  Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including SLE, arthritis 
and nephritis, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii)(2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 353 (West 1991); 38 
C.F.R. § 3.306 (1994).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2008).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  

A.  Sinusitis

Sinusitis was not noted at the examination of the Veteran 
conducted at the time of his entrance into service.  
Recently, in-service records of sinus complaints have been 
identified as symptoms of chronic sinusitis by the Veteran's 
private physician, Dr. Sanjay Shukla, as well as by inference 
from the physician who examined the Veteran for VA purposes 
in 2009.  Post service treatment records, while imprecise as 
to the history of the Veteran's complaints, nevertheless 
reflect a relatively long history of chronic sinusitis.  
Although the Veteran recently acknowledged a pre-service 
history of sinus problems, given the regulatory presumptions 
of his soundness at service entrance, the foregoing record 
may be reasonably interpreted as satisfactorily reflecting 
the onset of chronic sinusitis in service for VA purposes.  
Accordingly, this aspect of the Veteran's appeal is granted.  


B.  Systemic Lupus Erythematous (SLE)

The veteran's records of treatment for SLE indicate it was 
first diagnosed in 1980 or 1981 and symptoms first appeared 
in the 1970's.  There is no indication of any symptoms of SLE 
in service.  He contends his SLE is related to exposure to 
Agent Orange in service.

August 1993 records from the University of Alabama in 
Birmingham reveal the Veteran's father died at age 70 
secondary to complications from SLE.  It was also noted the 
Veteran had been followed for 13 years for SLE.  

A June 2001 letter from the Veteran's nephrologist reads in 
part as follows:

As you know, I have seen you for many 
years for renal complications from long 
standing systemic lupus erythematous.  

As you know, your kidney function has 
been stable these last many year, 
however, remains severely diminished from 
permanent damage due to lupus nephritis.  

It has recently come to my attention that 
you served in the military during the 
Vietnam war and were potentially exposed 
to the chemical dioxin during your tour 
of duty.  Although it is very difficult 
to know for sure, it certainly is 
possible that that exposure could be 
related to your current problems with 
systemic lupus erythematosus.  

A letter from Dr. Michael Gallichio dated in September 2003 
reads in part as follows:

(The Veteran) has questioned whether 
exposure to Agent Orange could 
potentially cause renal failure.  Agent 
Orange is known to cause renal disease 
and failure.  There is also the 
possibility that Agent Orange may 
increase the risk of autoimmune diseases 
such as systemic lupus erythematosus.  It 
should be noted that (the Veteran) never 
showed any signs of lupus until 1980 
after the presumed exposure to Agent 
Orange.  

Private medical record dated in 2004, from the Kirlin Clinic, 
show that in the space next to the pre-printed entry "Cause 
of ESRD,"[ i.e. End Stage Renal Disease] is written "SLE 
(Agent Orange)."  

The Veteran was examined by VA in April 2009.  He gave a 
history of having lupus since the 1970's.  It had been 
diagnosed in 1980.  After examining the Veteran and reviewing 
his claims folder, SLE was diagnosed.  As to the etiology of 
the Veteran's SLE the VA examiner wrote the following: 

It is less likely as not SLE was caused 
by or the result of Agent Orange in 
service?  The cause of lupus is unknown 
but thought to be multifactorial 
including, genetics, environmental (i.e. 
sunlight, stress), certain drugs and 
viruses.  Medical literature . . . 
[indicates] it is likely that a 
combination of genetic, environmental and 
possibly hormonal factors work together 
to cause the disease. . . . [T] hat lupus 
can run in families indicates that its 
development has a genetic basis.  Recent 
research suggests that genetics plays an 
important role; however, no specific 
"lupus gene" has been identified yet. . 
. . Genetics may have been a risk factor 
for the Veteran for the development of 
lupus due to family history in his 
father.  

The National Academy of Sciences (NAS) has undertaken a 
review of all the available scientific evidence concerning 
the association between the exposure to herbicides and 
diseases suspected to be associated with such exposure.  
Based on their reports VA is required to give notice when it 
is determined that presumptive service connection is not 
warranted for health disorders.  The Secretary of the 
Department of Veterans Affairs (VA) has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Moreover, the Secretary has issued 
notices in which it was determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam should not be provided for immune system disorders.  
See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57,586-
57,589 (1996); 64 Fed. Reg. 59,232-59,243 (1999); Notice 68 
Fed. Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395- 01 
(2007).  

The Veteran's DD Form 214 verified he served as an 
infantrymen and was awarded a Combat Infantryman's Badge.  
Those facts are consistent with his serving in the Republic 
of Vietnam during the defined period.  For that reason it is 
presumed he was exposed to Agent Orange.  

SLE is not one of the diseases for which presumptive service 
connection is provided by regulation based on exposure to 
Agent Orange in service.  Nevertheless, even though a disease 
is not included on the list of presumptive diseases, a nexus 
between the disease and service may nevertheless be 
established by competent evidence to form a basis for direct 
service connection.   

In this case, there are letters from private physicians and 
notations in the medical records which suggest a link between 
the Veteran's SLE and Agent Orange.  The letters use the word 
possibility, and one physician simply notes that the SLE 
appeared after the presumed exposure to Agent Orange.  The 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  These letters indicate it is no 
more than a possibility that SLE is caused by herbicide 
exposure, and as such do not provide an appropriate basis for 
awarding service connection.  

The notations in the 2004 treatment record of "SLE (Agent 
Orange)" as the cause of end stage renal disease were all 
made by one physician, the Veteran's rheumatologist.  There 
is no discussion of his reasons for those notations and no 
explanation for his conclusion in the record.  Indeed, as 
written, they do not expressly relate Agent Orange as the 
cause of SLE.  

The discussion set out in the April 2009 VA examination 
report on the subject was based on a review of the medical 
literature including the reports of the National Academy of 
Sciences to VA.  Several risk factors for developing SLE were 
identified, (notable genetics, and it is observed the 
Veteran's father and now brother apparently have SLE), but 
the examination report essentially concluded, as the other 
records/letters did in this case, that there is only a 
possible link between Agent Orange exposure and the cause of 
SLE.  

This record does not support an award of service connection.  
As indicated, the disability is not shown in service or for 
several years thereafter.  Documents that address the 
relationship between the disability and service in any 
specific way limit that relationship to the Veteran's 
exposure to herbicides in service, and only then indicate the 
relationship as a possibility.  The 2004 treatment records 
indicating "SLE (Agent Orange)," as a cause of end stage 
renal disease offer no explanation of the precise meaning of 
this entry, requiring the reader to infer it is an opinion as 
to the cause of SLE.  That level of imprecision in the 
context of this claim's development, where a specific opinion 
was sought as to the cause of this Veteran's SLE, and that 
opinion concluding only that SLE and herbicides are possibly 
linked, fails to provide a basis upon which to establish 
service connection.  There is simply no equal balance of 
positive and negative evidence (and certainly not a 
preponderance of evidence) to conclude SLE had its onset in 
service, or is otherwise related thereto in this case.  
Accordingly, this aspect of the appeal is denied.   

C.  Low Back Disorders

Service medical records do not include any references to a 
low back disorder.  The Veteran testified at his 
videoconference hearing in May 2008 that he jumped from 
helicopters in training and in combat.  The veteran relates 
his low back disorder to his military service.

On his July 1990 application for VA benefits, the Veteran 
checked that he had filed a claim for compensation from the 
office of workers' compensation for "hurt back at 
Goodyear."  

In September 1995, the Veteran was seen for back pain, 
relating he had back pain for 15-18 years, which would place 
its onset between 1977 and 1980.  An October 1995 operative 
report indicates the Veteran had a right hemilaminectomy and 
partial facetectomy and diskectomy.  

April 1996 private medical records reveal the Veteran had re-
herniation of a disc on the right at L5-S1 with sciatica on 
the right, and May 1996 records reveal the Veteran had a 
second back surgery, a right L-5-S1 hemilaminectomy, partial 
facetectomy, neurolysis and diskectomy.  A January 1998 
lumbar myelogram and computed tomography showed mild 
osteoarthritis and disc degeneration at L4-L5 and L-5 and S-
1, and an April 2005 letter from Danny Sparks, MD., states 
"The patient has lumbar disc bulges which he states is a 
result his military service."  

The Veteran was examined by VA in April 2009.  After 
examining the Veteran, recording the history he related, and 
reviewing the records, the VA examiner concluded that the low 
back disorders were less likely than not caused by or the 
result of military service.  The rationale was there were no 
indications of back complaints on evaluations or treatment 
records in service, and it was likewise noted the Veteran had 
previously indicated he injured his back at post-service 
employment.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

While there is evidence of currently diagnosed of low back 
disorders, and the Veteran has provided testimony as to his 
repelling from helicopters in service, there is no competent 
medical evidence of a nexus between the current low back 
disorder and the claimed in service activities.  

In this case there is no documentation of any low back 
disorders in service, or during the initial post service 
year.  Even the Veteran states his symptoms first appeared in 
the 1970's after his separation from the service.  In 
addition, he reported an on the job back injury after 
service.  

The only link between the Veteran's service and the current 
back disorders are the statements of the Veteran.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim for 
service connection for low back disorders.  

D.  Renal Failure

The service treatment records do not include any symptoms of 
a kidney disorder.  The Veteran's relies on his theory that 
exposure to Agent Orange in service caused his kidney or 
renal failure, or that his SLE (in-turn caused by exposure to 
Agent Orange) resulted in his renal failure.  

An October 1989 Discharge Summary from the University of 
Alabama in Birmingham includes a primary diagnosis of lupus 
nephritis, hypertension and chest pain.  The Veteran had a 
history of SLE with renal biopsy in July 1988, revealing 
segmental focal changes and 40 percent sclerosis of 
glomerula.  

A January 1990 Discharge Summary from the University of 
Alabama in Birmingham reveals the Veteran had lupus for 9 
years, poorly controlled hypertension for one year, and 
chronic renal insufficiency secondary to lupus.  

In his September 2003 letter, Dr. Michael Gallichio stated 
that Agent Orange is known to cause renal disease and renal 
failure, and April 2004 records include diagnostic 
impressions of SLE with renal transplant.  

Here, there is no evidence of any symptoms of a kidney 
disorder in service, upon which to establish service 
connection on a direct basis, and no evidence that the 
Veteran had nephritis within the initial post service year, 
such that the disability may be presumed to have its onset in 
service under 38 C.R.R §§ 3.307, 3.309.  

As to whether the Veteran's renal is failure related to 
exposure to herbicides in service, it must be noted the 
Veteran's renal failure is not among the disabilities for 
which service connection is presumed, based on his in-service 
exposure to herbicides.  Further, review of the medical 
record shows that the Veteran first developed SLE and then 
what was diagnosed as lupus nephritis.  Although the 
Veteran's physician wrote a letter indicating Agent Orange 
could cause kidney disease and renal failure, he offered no 
explanation for that conclusion and framed it as only as a 
possibility.  Likewise, he never actually indicated he 
thought the Veteran had renal failure due to Agent Orange 
exposure.  As was explained earlier, opinions framed as mere 
possibility are too speculative to support a claim for 
service connection.  The chronology revealed in the treatment 
records of the symptoms are clearly consistent with the 
diagnosis of renal failure secondary to SLE.  

As to the previously described notations in the record "SLE 
(Agent Orange)," as cause of end stage renal disease, it 
appears to relate the Agent Orange, not to the renal disease, 
but its antecedent, SLE, (which is not service connected).  
As to the possibility the notation "Agent Orange" in the 
parentheses on these records was meant to convey some 
relationship to the end stage renal disease, as repeatedly 
noted in this case, a possibility is too speculative to 
support an award of service connection.  The fact that it 
requires the reader to guess at the meaning sought to be 
conveyed, underscores the limited probative value ascribed to 
statements phrased in this way, and in the context of all the 
other voluminous records that temporally relate the 
disability to SLE, or do so affirmatively (by the very 
diagnosis given), the greater weight of the evidence is 
against the conclusion the disability was incurred in 
service.  

Under the foregoing circumstances, a basis upon which to 
grant service connection for renal failure has not been 
presented.  


II.  Entitlement to a Total Disability Rating Based on 
Individual Unemployability Due to Service-connected 
Disability. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities be 
rated totally disabled. 38 C.F.R. § 4.16 (2008).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  

The Veteran's service connected disabilities include: post-
traumatic stress disorder, rated as 30 percent disabling; 
laxity of the medial collateral ligament of the left knee, 
rated as 20 percent disabling; degenerative joint disease of 
the right knee, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral sensorineural 
hearing loss, rated as noncompensably disabling.  In 
combination his service-connected disabilities are rated as 
60 percent disabling.  

The Veteran's service connected disabilities do not meet the 
schedular criteria set out above.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Accordingly, the Board has considered 
whether the veteran's claim for TDIU should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2008).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough. A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.

On his application for TDIU the Veteran indicated he worked 
from 1974 to 1991 for Goodyear.  He had completed two years 
of college and had some training in management.  In 1990 the 
Social Security Administration awarded him disability 
benefits based on his SLE.  The Veteran reported he has tried 
to obtain employment and listed employers he had contacted.  
He submitted a statement from a potential employer who stated 
they would not be able to hire him because the job required 
being on your feet for 6 to 8 hours and working with people, 
and while the Veteran's service connected knee disorder and 
PTSD would appear to make retaining that particular job 
difficult, it does not rule out all jobs.  

When the Veteran was examined in April 2006 to determine the 
severity of his PTSD, the examiner concluded that the bulk of 
the Veterans' difficulties related to his lupus.  His PTSD 
symptoms were not of such severity that they precluded 
employment.  A GAF of 60 was assigned, which is not 
indicative of inability of work.  

The Veterans' service connected knee disorders would hinder 
employment in heavy labor or standing for prolonged periods, 
but they would not apparently prohibit him from a sedentary 
job.   

Accordingly, the evidence of record does not indicate that 
the veteran's service-connected disabilities compromise the 
veteran such that he would be unable to follow substantially 
gainful employment.  Although the Board has taken the 
veteran's statements concerning the impact of the service-
connected disability into consideration, it finds that the 
veteran's self- assessment is outweighed by the objective 
medical evidence of record.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  The Board has not relied upon it own judgment but 
on the opinions of the physicians who examined him to 
determine the severity of his service connected PTSD and 
bilateral knee disorders.  

Therefore, while not discounting the effect that the service- 
connected disabilities would have on the veteran's 
employability, the Board finds that such are adequately 
compensated at the currently assigned levels.  

For the reasons stated, the Board has concluded that the 
veteran's claim for TDIU does not warrant referral to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration. The veteran's claim of 
entitlement to TDIU is accordingly denied.  


ORDER

Service connection for sinusitis is granted.  

Service connection for systemic lupus erythematous (SLE) is 
denied.  

Service connection for low back disorders is denied.  

Service connection for renal failure, status post kidney 
transplant, is denied.  






A total disability rating based on individual unemployability 
due to service-connected disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


